PER CURIAM;
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks compensation of $2,032.00 which represents the difference in the amount of salary she actually received and the amount of salary she should have received based upon her four years of experience in previous employment with the Department of Health. Her experience was not reflected in her salary as an employee at Colin Anderson Center. Claimant filed a Level II grievance in accordance with the State Employees Grievance procedures. She was granted an increase in salary. However, respondent was unable to make payment to claimant for services rendered prior to the decision which granted the increase retroactive to the beginning of her employment with respondent.
The respondent admits the validity and amount of the claim and states that there were sufficient funds expired in the appropriate fiscal year upon which the claim could have been paid.
*188In view of the foregoing, the Court makes an award in the amount sought.
Award of $2,032.00.